UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 3, 2012 ORTUS CURRENCY FUTURESACCESS LLC (Exact name of registrant as specified in its charter) Delaware 0-54623 45-3237908 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Merrill Lynch Alternative Investments LLC 4 World Financial Center, 10th Floor 250 Vesey Street, New York, NY 10080 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(212) 449-3517 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. (a)(1) Ortus Currency GWIM-AI Master Fund, Ltd. (the “Master Fund”), Merrill Lynch Alternative Investments LLC (“MLAI”) and Ortus Capital Management Limited (the “Trading Advisor”) are parties to an Advisory Agreement dated as of October 26, 2011 (the “Advisory Agreement”).Ortus Currency FuturesAccess LLC (the “Registrant”) invests substantially all of its assets in the Master Fund.MLAI is the sponsor of the Registrant.Pursuant to the Advisory Agreement, the Trading Advisor provides commodity trading advice to, and directs the trading activities of, the Master Fund. On August 3, 2012 the Master Fund, MLAI and the Trading Advisor entered into an Amendment to the Advisory Agreement (the “Amendment”) (2)The Amendment revised the Advisory Agreement to, among other things: (i) set forth the terms for determining the prime brokerage and other brokerage arrangements for over-the-counter (“OTC”) trades referencing commodity interests, including provisions under which OTC prime brokers may be retained by the Master Fund if proposed by the Trading Advisor and consented to by MLAI; (ii) provide that the Master Fund is an “eligible contract participant” as that term is defined in Section 1(a)(12) of the Commodity Exchange Act and bears the economic risk of any OTC trade entered into by the Trading Advisor on behalf of the Master Fund; (iii) provide that the Master Fund acknowledges that OTC trades entered into between the Master Fund and a prime broker will not be registered under the Securities Act of 1933, as amended (the “Securities Act”) and that for any OTC trade that may constitute a “security” under the Securities Act the Master Fund will acquire its interest in such security for its own account; and (iv) set forth that the Trading Advisor may trade deliverable and non-deliverable OTC FX forward and spot transactions on behalf of the Master Fund. 2 Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Amendment dated as of August 3, 2012 to the Advisory Agreement dated as of October 26, 2011 among Ortus Currency GWIM-AI Master Fund, Ltd., Merrill Lynch Alternative Investments LLC and Ortus Capital Management Limited. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORTUS CURRENCY FUTURESACCESS LLC By:
